A. J. Walker, C. J.
I concur in the foregoing opinion, so far as the question of variance, of the competency of the plaintiff as a witness, and the admissibility of Comer’s declaration are concerned. Of course I concur in the result. In reference to the pleading, I express no opinion farther than to say, that the substitution of the agreements in this place for pleading was obnoxious to many objections, and it would be better to avoid a similar practice hereafter.
Reversed and remanded.
Judge, J., not sitting.